Per Curiam.

Section 3907.03, Revised Code, provides that, when the Attorney General finds that the articles of incorporation (or amendment thereto) are “in accordance with Sections 3907.01 to 3907.21, inclusive, of the Revised Code, and not inconsistent with the Constitution and laws of the United States and of this state, he shall certify to and deliver them to the Secretary of State, who shall cause them * * * to be recorded.”
The Attorney General has not so certified, and, until he does, there is no clear duty imposed on the Secretary of State to file the certificate of amendment, and the prerogative writ of mandamus should be denied.
Since the demurrer to the answers searches the record, we sustain the demurrer as a demurrer to the petition and deny the writ.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Belt, and Herbert, JJ., concur.